DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…to maintain the excited state ion density substantially constant over time by proportionally varying seed laser power and pump power such that the seed laser power and the pump power are balanced during an instantaneous change in output power or repetition rate, the output power being changeable within an output power range from a minimum output power to a maximum output power.”
Claim 8 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…the control circuitry is operative to control a ratio between the seed power and the pump power such that the excited state ion density is maintained substantially constant over time by proportionally varying seed laser power and pump power such that the seed laser power and the pump power are balanced during an instantaneous change in output power or repetition rate, the output power being changeable within an output power range from a minimum output power to a maximum output power.”
Claim 15 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…controlling a ratio between the seed laser power and the pump power such that an excited state ion density of the fiber laser is maintained substantially constant over time by proportionally varying seed laser power and pump power such that the seed laser power and the pump power are 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.